DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections, invocations of 35 U.S.C. § 112(f), and rejections under 35 U.S.C. § 112(b) previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant's arguments filed on 06/21/2021 have been fully considered but they are not persuasive. 
The applicant(s) present arguments regarding the rejections for the original claims 1-13 under 35 U.S.C. § 102(a)(1) and 103 as anticipated by Tran in view of Wang in the Remarks of 06/21/2021, pages 8-11. 
The applicant first argues that, in the original claim 1, Tran does not adequately teach the determination of a weighted risk in Paragraph [0026]. The examiner points out that in Paragraph [0026], Tran teaches multiple thresholds for safety awareness which may have several alert levels depending on scenarios, e.g. activating a turn signal while an object is detected in a blind spot. The examiner states that by having different risk thresholds for different actions the vehicle takes is in fact weighting the risk value based on the scenario the vehicle is in. For example, the 
The applicant further argues that, in the original claim 10, Wang does not adequately teach: a braking force profile that is calculated dynamically and as a function of a determined distance within which the single- track vehicle is to be brought to a standstill in Paragraphs [0083], [0097], and [0123].  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  a braking force profile that is calculated dynamically and as a function of a determined distance within which the single- track vehicle is to be brought to a standstill) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner states that Wang paragraphs [0083], [0097], and [0123] does teach: determine from sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, and … after initiation of actuation of the brake by the emergency braking system control unit, control a braking force of the brake to control an actual braking force characteristic to the target braking force characteristic. Wang teaches an automatic collision avoidance system which stops the vehicle at the shortest possible stopping distance and computes the optimal trajectory and maximum braking forces for front and rear wheels that will not destroy vehicle balance. By stopping at a shortest possible distance without losing balance, the system must calculate the road distance feasible to stop in. By computing the optimal trajectory and maximum braking forces for front and rear wheels that will 
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the weighted at least one risk value” in Line 18 should be changed to -- the at least one risk value resulting from the weight configured from the emergency braking system control unit -- in order to stay consistent with the rest of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Sensor evaluation unit” in claim 1 Lines 5, 7-8, 10-11, 12, and 13 and claim 4;
“Emergency braking system control unit” in claim 1 Lines 7, 14-15, and 16 and claims 5-7 and 11;
“Vibrating element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “vibrating element” can be found in Fig. 2 as a vibrating seat or handgrip.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 12-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 4 claim limitation “sensor evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purpose of the action, the examiner is interpreting a “sensor evaluation unit” as a generic processor.
Regarding claims 1, 5-7, and 11 claim limitation “emergency braking system control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purpose of the action, the examiner is interpreting an “emergency braking system control unit” as a generic processor.
Concerning the rejected claims above, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the limitation “the driver” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 8-9, and 12-13 are rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2013/0311075, hereinafter Tran; already of record in the IDS) in view of Wang (US 2004/0098185; already of record in the IDS).

Regarding claim 1, Tran discloses:
An emergency braking system of a single-track vehicle, which intervenes in a brake of the single-track vehicle (Paragraph [0017]), comprising:
   a plurality of sensors, each sensor of the plurality of sensors being configured to detect at least one of a plurality of physical variables (Paragraph [0017]);
   at least one sensor evaluation unit connected to at least one sensor of the plurality of sensors (Paragraphs [0017] and [0020], i.e. the ECU); and
   an emergency braking system control unit connected to the at least one sensor evaluation unit (Paragraph [0017], i.e. the safety system actuating the brakes after detecting a crash scenario via sensors),
   wherein the at least one sensor of the plurality of sensors connected to the at least one sensor evaluation unit is configured to send a sensor signal associated with at least one of the plurality of the physical variables to the at least one sensor evaluation unit (Fig. 5 Elements 52 and 54; Paragraph [0017]),
   the at least one sensor evaluation unit is configured to determine from the sensor signal at least one risk value and to send the at least one risk value to the emergency braking system control unit (Fig. 5 Elements 52 and 54; Paragraphs [0017] and [0018]),
 i.e. multiple thresholds for safety awareness which may have several alert levels depending on scenarios, e.g. activating a turn signal while an object is detected in a blind spot, is weighting the risk value based on the scenario the vehicle is in),
  compare the accident risk actual value with an accident risk target value (Fig. 5 Element 52), and
   …
   when the accident risk actual value exceeds the accident risk target value, to initiate actuation of the brake (Fig. 5 Element 54; Paragraph [0017]), and
   …
Tran does not disclose:
…
   determine from sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, and
   …
after initiation of actuation of the brake by the emergency braking system control unit, control a braking force of the brake to control an actual braking force characteristic to the target braking force characteristic.

   determine from the sensor signals a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance (Paragraphs [0083], [0097], and [0123], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory), and
   …
   after initiation of actuation of the brake by the emergency braking system control unit, a braking force of the brake is actuated to control an actual braking force characteristic to the target braking force characteristic (Paragraphs [0083] and [0097], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran to incorporate the teachings of determine from the sensor signals a road distance in which the single-track vehicle is to be stopped and a target braking force characteristic to obtain a vehicle deceleration that results is stopping of the single-track vehicle within the road distance, and … after initiation of actuation of the brake by the emergency braking system control unit, a braking force of the brake is actuated to control an actual braking force characteristic to the target braking force characteristic, as taught by Wang. Doing so would prevent the wheels from locking or skidding 

Regarding claim 2, the combination of Tran and Wang teaches the system of claim 1.
Tran further discloses:
wherein the at least one sensor evaluation unit and the emergency braking system control unit are constituents of a single control device (Paragraph [0015] and [0017], i.e. safety system 12 is the single control device), or 
at least a portion of the plurality of sensors each have a sensor evaluation unit and are integrated in a sensor unit (Paragraph [0015] and [0017], i.e. safety system 12 is the single unit).

	Regarding claim 3, the combination of Tran and Wang teaches the system of claim 1. Tran further discloses: wherein the emergency braking system is activatable by a driver input or by start-up of the single-track vehicle (Fig. 5, i.e. the looping element of this process implies it is done constantly and continuously, and therefore activates upon starting of the vehicle).

	Regarding claim 4, the combination of Tran and Wang teaches the system of claim 1. Tran further discloses: wherein the at least one sensor evaluation unit is configured to evaluate sensor signals from the plurality of sensors, including the sensor signal from the at least one sensor, either continuously in time or at intervals which are less than or equal to 100 ms (Paragraph [0021], i.e. the sensors constantly calculating position).

claim 5, the combination of Tran and Wang teaches the system of claim 1. Tran further discloses: wherein the emergency braking system control unit is configured to evaluate the at least one risk value are evaluated and/or determined continuously in time or at intervals which are less than or equal to 100 ms (Fig. 5, i.e. the looping element of this process implies it is done continuously).

Regarding claim 6, the combination of Tran and Wang teaches the system of claim 1. Tran further discloses: wherein the emergency braking system control unit is configured such that in an event of the accident risk actual value exceeding a warning value which is less than or equal to the accident risk target value, the emergency braking system control unit initiates actuation of a warning (Paragraph [0020]).

Regarding claim 7, the combination of Tran and Wang teaches the system of claim 1. Tran further discloses: wherein initiation of actuation of the warning by the emergency braking system control unit includes actuating a warning to the driver and an environmental warning to persons in an environment of the single-track vehicle (Paragraph [0020]).

Regarding claim 8, the combination of Tran and Wang teaches the system of claim 7. Tran further discloses:
wherein the warning is at least one of a vibrating element acting on a driver, a first acoustic signal, a first light signal, a braking jolt generated by the brake or a load interruption on an engine of the single-track vehicle (Paragraphs [0016] and [0020], i.e. a warning indicator 20 that is given visually, haptically, or acoustically), and


Regarding claim 9, the combination of Tran and Wang teaches the system of claim 6. Tran further discloses: wherein the accident risk target value and/or the warning value are/is adjustable by a driver input and/or in a sensor signal-dependent manner (Paragraph [0026], i.e. multiple thresholds for safety awareness which may have several alert levels depending on scenarios, e.g. activating a turn signal while an object is detected by a specific sensor sensing a blind spot).

Regarding claim 11, the combination of Tran and Wang teaches the system of claim 1. The combination of Tran and Wang further teaches:
wherein the emergency braking system control unit is configured to determine the road distance in which the single-track vehicle is to be stopped from a distance to an obstacle sensed by a first sensor of the plurality of sensors (Wang Paragraphs [0083], [0097], and [0123], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory), and
 the target braking force characteristic is determined from the road distance in which the single-track vehicle is to be stopped and from a road friction coefficient sensed by a second sensor of the plurality of sensors (Wang Paragraphs [0083] and [0097], i.e. automatic collision avoidance by detecting potential collisions in the vehicle's path through proximity sensors and a computed trajectory).
The motivation of combining Tran and Wang is the same as that recited in claim 10.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Wang, as applied to claim 1 above, further in view of Zhu et al. (US 8948955, hereinafter Zhu; already of record).

Regarding claim 12, the combination of Tran and Wang teaches the system of claim 1. Tran additionally discloses: wherein the plurality of sensors include sensors from a group of sensor types that includes speed sensors (Paragraph [0029]), ..., distance sensors (Paragraph [0019]), inclination sensors (Paragraph [0024]), acceleration sensors (Paragraph [0024], i.e. accelerometer measures proper acceleration), rotational angle sensors (Paragraph [0024]), ..., cameras (Paragraph [0015]), ...
Tran does not disclose: wherein the plurality of sensors include sensors from a group of sensor types that includes…, GPS sensors, …, current consumption sensors, temperature sensors, … and microphones.
However in the same field of endeavor, Wang teaches wherein the plurality of sensors include sensors from a group of sensor types that includes...,  current consumption sensors, temperature sensors (Paragraph [0084], i.e. battery voltage display and temperature gauge)...
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran to incorporate the teachings of wherein the plurality of sensors include sensors from a group of sensor types that includes...,  current consumption sensors, temperature sensors, as taught by Wang. Doing so would allow the vehicle rider to know the dynamic state of said vehicle, as recognized by Wang (Paragraph [0083]).

However in the same field of endeavor, Zhu teaches features used to improve the safety, use, driver experience, and performance of autonomous vehicles including motorcycles (Abstract; Col. 2 Lines 56-66) and more specifically: wherein the plurality of sensors include sensors from a group of sensor types that includes..., GPS sensors (Col. 9 Lines 59-End), ..., and microphones (Col. 4 Lines 4-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tran and Wang to incorporate the teachings of wherein the plurality of sensors include sensors from a group of sensor types that includes..., GPS sensors, ..., and microphones, as taught by Zhu. Doing so would to improve the safety, use, driver experience, and performance of vehicles, as recognized by Zhu (Abstract). 

Regarding claim 13, the combination of Tran and Wang teaches the system of claim 1. The combination of Tran and Wang does not teach: wherein determination of the accident risk actual value includes comparison of at least one sensor signal with at least one of map data and database data.
However in the same field of endeavor, Zhu teaches: wherein determination of the accident risk actual value includes comparison of at least one sensor signal with at least one of map data and database data (Col. 2 Lines 49-66; Col. 8 Lines 40-60, i.e. using highly detailed map in addition to sensor data in order to react to nearby objects in a way that decreases the likelihood of an accident).
wherein determination of the accident risk actual value includes comparison of at least one sensor signal with at least one of map data and database data, as taught by Zhu. Doing so would to improve the safety, use, driver experience, and performance of vehicles, as recognized by Zhu (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/20/2021